Title: From Robert Hanson Harrison to Board of War, 29 August 1780
From: Harrison, Robert Hanson
To: Board of War


                        
                            Gentn
                            Camp 29 Augt 1780
                        
                        I inclose You a memorial by Mr Hunter, late pay master of the 4 Pennsylva & a Letter from Colo.
                            Willm Butler to His Excellency the Commander in Chief. The General says Mr Hunter is to be allowed pay to the last of
                            August 1779 in settling his Accounts. He desires the inclosed papers to be filed with the Courts. I am Gentn Yr Most Obedt
                            St
                        
                            Rob: H: Harrison Secy

                        
                     Enclosure
                                                
                            
                                
                                    c.29 August 1780
                                
                            
                            To his Excellency Genl Washington Commander in Chief &c.
                            The Memorial of James Hunter late Pay Master to the 4th Regiment Pennsylvania Humbly Sheweth
                            That your Memorialist is now near the Close of his Accounts with the Auditors of the main Army, in the
                                Year 1778. the Regiment was Ordered to the Northward at which time your Memorialist had Reason to believe he was not
                                Intended for the New Arangement, when he applied to the Col: for Leave to settle his Accounts and Return Home, but the
                                Col. insisted on his going with the Regiment with which he Complied—that again in June 1779 at Cannjoharry your
                                Memorialist made the same Request but the Col. insisted on his going the Expedition, as will appear by a written order
                                from the Col: with which he also Complied, when sometime in the Winter a Paymaster was appointed out of the Line; your
                                Memorialist has Recd no Pay since the 1st April 1779. That in Justice to your Memorialist Pay to
                                the End of the Year 1779. together with the supernumerarry Pay (as he has Recd no Benefits of Cloathing from the State
                                or the Public in General Except one pair of overalls and three pair of Shoes) will be a Small Compensation for his
                                Past services—farther more your Memorialist Sayeth not.
                            
                                James Hunter
                                late Pay Masr 4th Penna Rt

                            
                        
                        
                    